       Case 6:18-cv-00055-ADA Document 93-4 Filed 07/29/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

                                         §
RETROLED COMPONENTS, LLC,                §
     Plaintiff / Counterclaim-Defendant, §
                                         §
v.                                       §     Civil Case No.: 6:18-cv-55-ADA
                                         §
PRINCIPAL LIGHTING GROUP, LLC,           §
     Defendant / Counterclaim-Plaintiff, §
                                         §      JURY TRIAL DEMANDED
v.                                       §
                                         §
PRINCIPAL LIGHTING GROUP, LLC,           §
     Third Party Plaintiff / Third Party §
     Counterclaim-Defendant,             §
                                         §
v.                                       §
                                         §
REECE SUPPLY COMPANY OF DALLAS, §
     Third Party Defendant / Third Party §
     Counterclaim-Plaintiff.             §
                                         §


                                   EXHIBIT B

                                       TO

                THE DECLARATION OF JOHN M. BUSTAMANTE
                            IN SUPPORT OF

RETROLED COMPONENTS, LLC AND REECE SUPPLY COMPANY OF DALLAS’S
         MOTION TO EXCLUDE THE OPINION TESTIMONY OF
    MR. MICHAEL GERSHOWITZ AND MS. CANDICE K. Q. CORNELIUS


  PRINCIPAL LIGHTING GROUP, LLC’S FEBRUARY 5, 2020 OBJECTIONS AND
    RESPONSES TO RETROLED COMPONENTS, LLC AND REECE SUPPLY
 COMPANY OF DALLAS’S SECOND REQUESTS FOR PRODUCTION (NOS. 44-49)
        Case 6:18-cv-00055-ADA Document 93-4 Filed 07/29/20 Page 2 of 6



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                     §
 RETROLED COMPONENTS, LLC,                           §
                                                     §
         Plaintiff / Counterclaim-Defendant,         §
                                                     §         Civil Case No.: 6:18-cv-55-ADA
                v.                                   §
                                                     §         JURY TRIAL DEMANDED
 PRINCIPAL LIGHTING GROUP, LLC,                      §
                                                     §
         Defendant / Counterclaim-Plaintiff.         §
                                                     §
                                                     §
 PRINCIPAL LIGHTING GROUP, LLC,                      §
                                                     §
         Third Party Plaintiff / Third Party         §
         Counterclaim-Defendant,                     §
                                                     §
                v.                                   §
                                                     §
 REECE SUPPLY COMPANY OF DALLAS,                     §
                                                     §
         Third Party Defendant / Third Party         §
         Counterclaim-Plaintiff.                     §


         PRINCIPAL LIGHTING GROUP’S OBJECTIONS AND RESPONSES
       TO RETROLED COMPONENTS, LLC AND REECE SUPPLY COMPANY
        OF DALLAS’S SECOND REQUESTS FOR PRODUCTION (NOS. 44-49)

       Pursuant to Federal Rules of Civil Procedure 26 and 34, Principal Lighting Group, LLC

(“PLG”) hereby provides the following responses and objections to RetroLED Components,

LLC’s (“RetroLED”) and Reece Supply Company of Dallas’s (“Reece Supply”) Second

Requests for Production (Nos. 44-49). PLG notes that its responses herein are made without

waiver to any objections under Fed. R. Civ. P. 26(b)(1) that it may lodge to further requests in

connection with these requests.

       The information set forth below is subject to correction for inadvertent errors, mistakes,

or omissions, if any should be found to exist. These objections and/or responses are based upon
         Case 6:18-cv-00055-ADA Document 93-4 Filed 07/29/20 Page 3 of 6



records and information presently available to PLG’s investigation of facts and discovery of

information and documents relating to the claims and defenses at issue in this case. PLG reserves

the right to supplement or amend its objections and/or responses with information hereafter

discovered by the parties in this action, including through production and discovery from any

third party.

        Nothing in these objections and responses shall be deemed an admission by PLG

regarding the existence of any information, or relevance, authenticity, materiality or admissibility

of any information, for any purpose. PLG expressly reserves the right to object to the use of

these responses, the subject matter contained herein, or related produced documents during any

subsequent proceeding, including during trial of this or any other action.

                              OBJECTIONS TO DEFINITIONS

        PLG objects to the definition of the terms “Principal Lighting”, “Principal Holdings”,

“You” and “Your”, as being overly broad and unduly burdensome, and as seeking to include

individuals and companies who are not affiliated with PLG. PLG further objects to the phrase

“acting or purporting to act on PLG’s behalf or under PLG’s direction or recommendation” as

vague and ambiguous. PLG further objects to the definition as seeking to require PLG to obtain

documents not in its possession, custody, and/or control. PLG further objects to the definition as

seeking documents in the possession of PLG’s current or former attorneys which are subject to

attorney-client privilege, work product doctrine, and/or some other privilege or immunity. PLG

further objects to the definition as being crafted to be overly broad and burdensome on PLG.

        PLG objects to the definition of the terms “document” and “documents” as being overly

broad and unduly burdensome in imposing obligations broader than required by the Federal

Rules of Civil Procedure, and as seeking to require PLG to obtain documents not in its

possession, custody, and/or control.


                                                 2
        Case 6:18-cv-00055-ADA Document 93-4 Filed 07/29/20 Page 4 of 6



                               OBJECTIONS AND RESPONSES

REQUEST FOR PRODUCTION NO. 44.

Cease and Desist Letters relating to the Patent-in-Suit.

RESPONSE:

       PLG objects to this request as being vague and/or overly broad in at least its use of

“Cease and Desist Letters” and “relating to.” PLG’s response herein shall not be taken as any

acquiescence to the characterizations set forth or suggested in this interrogatory.

       Subject to and without waiving its foregoing objections, PLG responds that it has

produced or will produce the requested document(s).

REQUEST FOR PRODUCTION NO. 45.

Responses to the Cease and Desist Letters received by You.

RESPONSE:

       PLG objects to this request as being vague and/or overly broad in at least its use of

“Cease and Desist Letters.” PLG’s response herein shall not be taken as any acquiescence to the

characterizations set forth or suggested in this interrogatory. PLG further objects to this request

as being duplicative or already covered by one or more other requests (e.g., RFP No. 44).

       Subject to and without waiving its foregoing objections, PLG responds that it has

produced or will produce the requested document(s).

REQUEST FOR PRODUCTION NO. 46.

Documents relating to sales of Your products from January 4, 2018, the date of the SignComp
Assignment, to the present.

RESPONSE:

       PLG objects to this request as being vague and/or overly broad in at least its use of

“relating to” and “Your products.”

        Subject to and without waiving its foregoing objections, PLG responds that it intends to

produce relevant sales information.
                                                  3
        Case 6:18-cv-00055-ADA Document 93-4 Filed 07/29/20 Page 5 of 6



REQUEST FOR PRODUCTION NO. 47.

Documents relating to offers for sale of Your products from January 4, 2018, the date of the
SignComp Assignment, to the present.

RESPONSE:

        PLG objects to this request as being vague and/or overly broad in at least its use of

“relating to” and “Your products.”

       Subject to and without waiving its foregoing objections, PLG responds that it intends to

produce relevant sales information.

REQUEST FOR PRODUCTION NO. 48.

Documents relating to profits earned by You due to the sales of Your products from January 4,
2018, the date of the SignComp Assignment, to the present.

RESPONSE:

       PLG objects to this request as being vague and/or overly broad in at least its use of

“relating to,” “earned by You,” “due to the,” and “Your products.”

       Subject to and without waiving its foregoing objections, PLG responds that it intends to

produce relevant sales information.

REQUEST FOR PRODUCTION NO. 49.

Documents relating to the pricing of Your products from January 4, 2018, the date of the
SignComp Assignment, to the present.

RESPONSE:

       PLG objects to this request as being vague and/or overly broad in at least its use of

“relating to” and “Your products.”

       Subject to and without waiving its foregoing objections, PLG responds that it intends to

produce relevant sales information.




                                                 4
        Case 6:18-cv-00055-ADA Document 93-4 Filed 07/29/20 Page 6 of 6



Dated: February 5, 2020                            JACKSON WALKER LLP

                                                   By: /s/ Wasif H. Qureshi               d
                                                       Wasif H. Qureshi
                                                       Texas State Bar No. 24048155
                                                       wqureshi@jw.com
                                                       1401 McKinney, Suite 1900
                                                       Houston, Texas 77010
                                                       Telephone: (713) 752-4200

                                                      Blake T. Dietrich
                                                      Texas State Bar No. 24087420
                                                      bdietrich@jw.com
                                                      2323 Ross Ave., Suite 600
                                                      Dallas, TX 75201
                                                      Telephone: (214) 953-6000

                                                   COUNSEL FOR PRINCIPAL LIGHTING
                                                   GROUP, LLC

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on February 5, 2020 to all counsel of record who are deemed to have
consented to electronic service.

                                                /s/ Wasif H. Qureshi
                                                Wasif H. Qureshi




                                               5
